DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/756,051, filed on February 27, 2018.
Information Disclosure Statement
The IDS received on August 5, 2021 is proper and is being considered by the Examiner.
Drawings
The drawings received on August 5, 2021 are acceptable.
Claim Interpretation
	The term, “A-tailed” and “T-tailed” as recited in claim 31 is interpreted according to the below definition found in the specification:
“The terms, ‘A-tailed’, ‘C-tailed’, ‘G-tailed’, and ‘T-tailed’, as used herein, refer to fragments with single-base 3’ overhangs.  If added enzymatically, typically these overhangs are generated via the non-template addition by a polymerase of a single nucleotide to the 3’ end of a blunt fragment, but other methods also may be used.  Alternatively 3’ overhangs may be generated when annealing two oligonucleotides” (page 9, lines 13-18)

Therefore, claim 31 cannot embrace molecules such as mRNAs, which naturally comprise a poly-A tail, as an mRNA is a single-stranded molecule which cannot have an “overhang”. 
The term, “concatenated DNA” is interpreted according to the below definition found in the specification:
“The term, ‘concatenated DNA’, as used herein, refers to a product of concatenating fragments of DNA to one another.  Such a molecule may contain at least 3, at least 5, at least 10, at least 50, … at least 1000 fragments that are joined to one another, either directly or indirectly (e.g., via a junction adaptor).  A concatenated molecule may be linear or circular.  DNA fragments may be concatenated by ligation or overlap extension for example” (page 13, lines 12-17)
	
	Lastly, the term, “whole genome amplification” is interpreted according to the below definition found in the specification:
“The term ‘whole genome amplification’, as used herein, refers to any type of amplification reaction that results in a relatively uniform amplification of substantially all template sequences in a sample (page 15, lines 2-4)

	Therefore, the “whole genome amplification” recited in claim 33 need not amplify the “entire genome” of the host from which the sample is isolated, but the entirety of the nucleic acid sequences present in the sample being used in the amplification process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation, “the sample”.
There is an insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 28, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patino et al. (Circulation Research, October 4, 2022, vol. 91, pages 565-569).
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
With regard to claim 24, Patino et al. teach a method of generating a sequencing construct from SAGE (Serial Analysis of Gene Expression) and sequencing said product, the steps of which is represented by Figure found on page 566, reproduced below:

    PNG
    media_image1.png
    756
    675
    media_image1.png
    Greyscale
As shown, Patino et al. teach a method of sequencing comprising:
 concatenating a plurality of molecules of fragmented DNA to each other to produce concatenated DNA that comprises multiple molecules of the DNA joined together (Ditags are produced by fragmentation of multiple cDNA molecules, attachment of linkers, followed by the ligation of the two respective ends of the fragmented cDNA molecules);
fragmenting the concatenated DNA to produce fragments of the concatenated DNA (see fragmenting/digesting the ditags to remove the linkers, also, “[b]oth linkers contain the recognition site for BsmFI, a type IIS restriction enzyme that cuts 10-bp 3’ from the anchoring enzyme recognition site); and
sequencing the fragmented concatenated DNA (see sequence analysis above).
With regard to claim 25, the sequencing reaction groups the identical sequence tag regions (or one or more end sequence of a fragment that correspond to the locus or interest) from the concatenated constructs comprising multiple sequence tags for identifying the overall expression level (“associating the tags to the expressed gene database … relative transcript abundance can then be calculated by dividing the unique tag count by the total tags sequenced”, page 567, 1st column, 3rd paragraph).
With regard to claim 28, the plurality of molecules are concatenated by ligation (see above; also “SAGE tags released from the oligo(dT) beads are then separated, blunted and ligated to each other to give rise to ditags”, page 566, 2nd column, bottom paragraph).
With regard to claim 32, the ditags (i.e., concatenated DNA fragments) are amplified (see above figure, also, “ditags are PCR amplified”, page 566, 2nd column, bottom paragraph) prior to being subject to fragmenting (or digestion with the tagging enzyme BsmFI).
With regard to claim 33, the ditags of the sample are uniformly amplified (see above interpretation regarding, “whole genome amplification”).
Therefore, Patino et al. anticipate the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Patino et al. (Circulation Research, October 4, 2022, vol. 91, pages 565-569).
The teachings of Patino et al. have already been discussed above.
Patino et al. do not explicitly teach all types of samples which could be analyzed by their method.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Patino et al. to examine the expression status of samples from cancer patient in order to analyze the sample of a cancerous patient for the purpose of disease prognosis/diagnosis based on the gene expression profile, which had been well-established.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,488 (herein, “the ‘488 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 24, claims of the ‘488 patent also claims a method of sequencing (“method of sequencing”, claim 1), comprising:
concatenating a plurality of molecules of DNA to each other to produce concatenated DNA that comprises multiple molecules of the DNA joined together (“concatenating a plurality of fragments of genomic DNA to each other to produce concatenated DNA that comprises multiple fragments of the genomic DNA joined together”, claim 1(a); the sample from which the concatenation is performed is “fragmented DNA from a patient sample”, see claim 15)1; 
fragmenting the concatenated DNA to produce fragments of fragments of concatenated DNA (“fragmenting the concatenated DNA”, claim 11); and
sequencing the concatenated DNA or amplification products thereof, to produce a plurality of sequence reads (“sequencing fragments of the concatenated DNA, or amplification products thereof, to produce a plurality of sequence reads”, claim 1(b))2.
With regard to instant claim 25, claims of the ‘488 patent also claims the steps of grouping the sequence reads that correspond to a locus of interest using one or more end sequences of a fragment of the locus of interest (“grouping the sequence reads that correspond to the locus of interest using … the 3’ and/or 5’ end sequences”, claim 1(c)(i)).
With regard to instant claim 26, claims of the ‘488 patent also claims the step of identifying a potential sequence variation in the locus of interest (“determining if the potential sequence variation is in any of the sequence reads”, claim 3).
With regard to instant claim 27, claims of the ‘488 patent also claims the step of analyzing the sequences of the top and bottom strands for identifying any variations therein (see claim 3).
With regard to instant claim 28, the plurality of molecules are concatenated by ligation (see claim 5).
With regard to instant claim 29, the plurality of molecules are ligated to an adaptor and then concatenated by an overlap extension reaction that comprises overlapping the ligation products with one another (see claim 6).
With regard to instant claim 30, the genomic DNA are ligated to one another via junction adaptors (“fragments of genomic DNA are ligated one another via junction adaptors, to produce the concatenated DNA”, claim 7).
With regard to instant claim 31, the plurality of molecules are A-tailed and the junction adaptors are T-tailed (see claim 8).
With regard to instant claim 32, the concatenated DNA are amplified between concatenation and fragmentation (see claim 9).
With regard to instant claim 33, the amplification is via a whole genome amplification method (see claim 10).
With regard to instant claim 34, the amplifying is performed by fragmenting the concatenated DNA, adding adaptors to the fragments of the concatenated DNA and then amplifying the fragments of concatenated DNA by PCR (see claim 11).
With regard to instant claim 35, the fragmenting and adding adaptors is done by a transposase (see claim 12).
With regard to instant claims 36 and 37, see claims 14 and 18 of the ‘488 patent.
Therefore, instantly claimed invention is rendered obvious over the claims of the 488 patent.

Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,111,524 (herein, “the ‘524 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims 24-37 and claims 1-14 of the ‘524 patent differs from each other in that while the method steps are identical, the plurality of molecules being concatenated in claim 1, step (a) of the ‘524 patent is cfDNA (cell-free DNA) whereas claim 24, step (a) of the instant application concatenates a plurality of DNA molecules.
However, the difference is an obvious application in view of the claims of the ‘524 patent because the sequencing method of ‘524 could be applied to sequence DN molecules from any prior art known sources, such as cell-free sample, whole blood, biopsy tissue, paraffin-embedded sample, etc., all of which sources have been well-known to be a source for providing DNA in a sequencing reaction.
Conclusion
	No claims are allowed. 
	Claims 26, 27, 29-31, 34, 35, 37, and 38 are free of prior art.
	Patino et al. (of record) is the closest prior art.
	Claims 26 and 27 are free of prior art because the sequencing reaction of Patino et al. is for counting the number of unique tags in the concatenated constructs for determining the amount of genes expressed in a sample which is represented by the unique tags, and not for sequencing for mutations or variations.  In addition, because the step of generating the 10-bp-tag random, based on a restriction digestion, the method would not be useful in identifying potential sequence variations.  Similarly, because the method of Patnino et al. is for determining the expression amount, there is no reason for one of ordinary skill in the art to sequence a top and bottom strand of the concatenated structures and group the sequence reads therefrom.
	Claims 29-31 are free of prior art because the ligation construct (as discussed above in the 102 rejection) requires that the adaptors be removed by digestion prior to ligation.  Overlap assembly also would not be possible because the regions being ligated in Patino et al. are unique regions from different mRNA molecules and therefore, are not likely be overlapping and, even if it were to overlap, the resulting concatenated structure would not contain the entirety of the unique tag region due to the overlap of two tags.
	Claims 34 and 35 are free of prior art because the amplification is performed on the ditags (i.e., concatenated structure) by use of primers which anneal to the linker sequences of each tags (see above figure).  Therefore, there is no need for fragmentation and addition of further adaptors.
	Lastly, claims 37 and 38 are free of prior art because the fragmentation of Patino et al. requires that they are digested by use of a specific enzyme, necessary to ligate linkers thereto and remove the linkers after ditags are amplified.  Usage of sonication, nebulization or shearing would result in random fragmentation which would not be combinable with Paitno et al. therefore.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 20, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ditag structure is arguably a concatenated DNA product produced from the ligation of plurality of (two) DNA fragments.
        2 The sequencing construct contains a plurality of ditags concatenated together.